SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

780
CAF 11-01673
PRESENT: SCUDDER, P.J., SMITH, FAHEY, LINDLEY, AND MARTOCHE, JJ.


IN THE MATTER OF VIOLETTE K.
---------------------------------------------
STEUBEN COUNTY DEPARTMENT OF SOCIAL SERVICES,     MEMORANDUM AND ORDER
PETITIONER-RESPONDENT;

SHEILA E.K., RESPONDENT-APPELLANT.


CARA A. WALDMAN, FAIRPORT, FOR RESPONDENT-APPELLANT.

ALAN P. REED, COUNTY ATTORNEY, BATH (CRAIG A. PATRICK OF COUNSEL), FOR
PETITIONER-RESPONDENT.

CHRISTINE M. VALKENBURGH, ATTORNEY FOR THE CHILD, BATH, FOR VIOLETTE
K.


     Appeal from an order of the Family Court, Steuben County (Joseph
W. Latham, J.), entered July 27, 2011 in a proceeding pursuant to
Family Court Act article 10. The order, among other things, placed
the subject child in the custody of petitioner.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Memorandum: In this proceeding pursuant to Family Court Act
article 10, respondent mother appeals from an order, entered upon her
consent without admission, in which Family Court, inter alia, placed
the subject child in petitioner’s custody upon a finding that the
mother neglected the child. The appeal must be dismissed. A party
may not appeal from an order entered upon that party’s consent (see
Matter of Selena O., 84 AD3d 1648; Matter of Bambi C., 238 AD2d 942,
942-943, lv denied 90 NY2d 805). Moreover, because the mother never
moved to withdraw her consent to the entry of an order of fact-finding
of neglect without admission, her contention that her consent was not
knowing, voluntary and intelligent is also not properly before us (see
Matter of Julia R., 52 AD3d 1310, 1311, lv denied 11 NY3d 709; cf.
Matter of Gabriella R., 68 AD3d 1487, 1487, lv dismissed 14 NY3d 812).

     We reject the mother’s further contention that her attorney was
ineffective in failing to move to withdraw her consent to the entry of
the neglect order. The mother “neither alleged nor demonstrated that
[she] was actually prejudiced by any of counsel’s shortcomings. [Her]
contention that counsel was ineffective ‘is impermissibly based on
speculation’ ” (Matter of Michael C., 82 AD3d 1651, 1652, lv denied 17
                          -2-                  780
                                         CAF 11-01673

NY3d 704).




Entered:   June 8, 2012         Frances E. Cafarell
                                Clerk of the Court